PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/821,096
Filing Date: 22 Nov 2017
Appellant(s): HIGUCHI et al.



__________________
Glenna Hendricks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/11/2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 01/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eddington (US 2010/0112690 A1 – hereafter ‘690) in view of Lacey et al. (US 2003/0215940 A1 – hereafter ‘940) (it should be noted that claim 19 was inadvertently left off of the rejection line (heading) in the final rejection mailed on 01/14/2021, but was addressed within the body of the rejection).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eddington Eddington (US 2010/0112690 A1 – hereafter ‘690) in view of Lacey et al. (US 2003/0215940 A1 – hereafter ‘940) as applied above and in further view of Bedingham et al. (US 2002/0110906 A1 – hereafter ‘906).

(2) Response to Argument

Argument #1
In section VII (1), page 3, Appellant presents the following argument:
First it is noted that the Advisory confirming rejection of the claims relies on Lacey for the recitation of a “monolayer as mentioned at the third paragraph under: ‘Background of the Invention’. (Apparently the Examiner is relying on a different publication having slightly different pagination than that of the reference in the hands of the client, but in all publications seen by the inventor the recitation of a monolayer of cells is at the paragraph recited herein). The verbiage he apparently meant to address in the Advisory appears to be that in the reference cited in the list of publications. (The abstract mentioned in the final rejection has no reference to a monolayer). It should be noted that the reference gives no indication of how to grow such cells. Furthermore, it seems, in view of the verbiage, that the substances tested are liquids or solids that appear to be in solution as well as electrical charges.”

Based on the best understanding of the presented argument, Appellant is arguing that Lacey does not teach how to grow the cells and that the cells are used to test liquids or solids.  It appears that Appellant is arguing the intended use of the claimed device, however, the manner of operating the device does not differentiate apparatus claims from the prior art (see MPEP §2114 II).  Furthermore, the combination of Eddington and Lacey disclose the claimed structure of the apparatus.  

	Argument #2
Appellant makes the following remarks regarding the applied reference of Lacey on the bottom of page 3 to the top of page 4: 

“It should be noted that the applicant at the last paragraph of the first page of the application indicates knowledge of the use of systems evaluating liquids and dissolved solids did not work for volatile chemicals. In other words, the “contents” of the air in the nozzles is directed toward the monolayered inserts. In no reference is there any indication air in nozzles is delivered to a monolayer of cells, and, in fact, there is no teaching to deliver any material from a nozzle to a monolayer, since the “how” is not addressed in Lacey—merely that monolayers are known in evaluation of drugs and dyes. There is no teaching of how to deliver anything to the monolayers. In view of the lack of teaching of any delivery of air to any monolayer, the rejection must be deemed inappropriate. Hence, while one might delineate some of the claimed properties of claimed invention to Eddington that reference alone or in combination with Lacey does not address all of the requirements of that claim and no reference or combination of cited references renders the claims obvious under 35 U. S. C. Seq. 103 (a).”:

Based on the best understanding of the presented argument, it appears that Appellant is arguing that the applied reference of Lacey does not teach how the nozzles direct air to the contents of the monolayer and that the combination of Eddington and Lacey do not render the claims obvious.  This is not found persuasive since Lacey was applied for the teaching of a monolayer applied to a membrane.  Furthermore, it should be noted that the cells are drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art (see MPEP §2115).  It should be further noted that the air channels and nozzles are taught by the applied reference of Eddington and the detecting of tissue damage due to volatile substances is drawn to the intended use of the claimed device (see MPEP §2114 II).  Finally, it should be noted that the claim only requires that air be delivered to the individual wells of a culture plate and the air being delivered directly to the cells on the monolayer is a featured that is relied upon, but not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The intended use of detecting tissue damage due to volatile substances appears to be a feature relied upon, but not claimed.  



	Argument #3
In section VII (2), Appellant makes the following argument on page 4: 
“Bedingham, et al. (‘906) is cited for the recitation in the claims of connecting closure means. It is not maintained that closure means for assemblies is new. What is asserted is that all of the requirements of the parent claim are not met, and for the reasons given above, the invention as recited in the independent claim do not render these dependent claims unpatentable.”:

It appears that Appellant is admitting that the closure means is not new and therefore is conventional and known in that art, but that the combination of Eddington, Lacey and Bedingham do not teach the claimed invention of claim 15.  This appears to be a reiteration of the remarks of section (1) which has already been addressed.  

	Argument #4
Appellant makes the following argument in the last full paragraph in section (2) on page 4: 
“The Examiner has recited a portion of In re McLaughlin, 443 F 2d 1392, USPQ 209 for the proposition that reconstruction based upon hindsight reasoning of one of skill in the art at the time of invention was made and does not include knowledge gained only from applicant’s disclosure is a proper basis for rejection. However, as explained in the first page of this application, there was a need for means of studying volatiles and methods used previously to study liquids and dissolved solids did not work. That problem has been solved by the methods described and claimed in this application as noted above, and while the examiner has cited a combination that mentions delivery of oxygen a culture of cells, there is no disclosure of any delivery of air to a monolayer of cells, nor is there such found in any reference or combination of references. Furthermore, the invention as disclosed and claimed has met a need which no teaching in any combination of prior art has met.”

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Finally, it appears that Appellant is arguing that the claimed invention has met a long felt need within the field (best interpretation of the last line of the paragraph), but has not provided any alleged evidence of probative value to support this statement.  See MPEP §2145 I.  

As Appellant’s argument regarding the claims are not persuasive, the rejection of claims 17 and 18 as being obvious under Eddington in view of Lacey and in further view of Bedingham will stand.

Finally, in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Respectfully submitted,
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        
Conferees:
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799 

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.